Title: To Thomas Jefferson from John Paul Jones, with Enclosure, 29 August–9 September 1788
From: Jones, John Paul
To: Jefferson, Thomas


          
            on Board the Wolodimer before Oczacoff29 August–9 Septr. 1788
          
          Some of my Friends in America did me the honor to ask for my Bust. I inclose the Names of eight Gentlemen, to each of whom I promis’d to send one. You will oblige me much, by desiring Mr. Houdan to have them prepared and pack’d up two and two; and if Mr. Short, to whom I present my Respects, will take the trouble to forward them by good Opportunities via Havre de Grace, writing, at the same time, a few Words to each of the Gentlemen, I shall esteem it a particular Favor.
          Before I left Copenhagen, I wrote to Mr. Amoureux, Merchant at L’Orient, to dispose of some Articles of mine in his hands, and remit you the Amount. I hope he has done it, and that his remittance may be sufficient to pay Mr. Houdan and the expence of striking the Medal with which I am honored by the United States. But, lest this should not turn out as I expect, I have directed Doctor Bancroft to pay any Draft of yours on him, for my Account as far as four or five thousand Livres. I shall want four Gold Medals as soon as the Dies are finished. I must present one to the United States, another to the King of France, and I cannot do less than offer one to the Empress. As you will keep the Dies for me, it is my intention to have some more Gold Medals struck; therefore I beg you, in the mean time not to permit the striking of a single Silver or Copper Medal.
          I pray you to present me in the most respectful terms to Monsieur de Simolin. However my Situation in Russia may terminate, I shall ever esteem myself under great Obligation to him. I pray you to present my affectionate Respects to the Count d’Estaing and tell him I am infinitily flattered by the obliging things he has had the Goodness to say of me in my absence. I admire him for his Magnanimity and it vexes me every time I reflect how little his bravery and Patriotism have been rewarded by Government. He is the only Officer who served through the Last war without Promotion or honors. It is his honor, to be belov’d by his Nation and to have deserv’d it.
          
          I send inclosed an Extract of my Journal on my Expedition from France to Holland in the Year 1779, for the Information of the Accademy of Incriptions and Belles Lettres. I trust at the same time more to your Judgement than to theirs. There is a Medalist who executed three Medals for me in Wax. One of them is the Battle between the Bon-homme-Richard and the Serapis. The Position of the two Ships is not much amiss, but the accessory figures are much too near the principal Objects; and he has placed them to windward instead of being, as they really were, to Leeward of the Bon-Homme-Richard and Serapis. I do not at this moment recollect the Medallist’s Name; but he lives on the 3d or 4th Stage at a Marble Cutters, almost opposite, but a Little higher than your former House, Cul de Sac Rue Taitebout and may be easily found. It would be of use to see the medal he has made, although it is by no means to be Copyed. I owe him a small Sum, perhaps 200 Livres. I wish to know how much, that I may take an arrangement for paying. I have not comprehended in the Extract of my Journal the extreme Difficulties I met with in Holland, nor my Departure from the Texel in the Alliance, when I was forc’d out by the Vice Admiral Rhynst in the Face of the Ennemy’s Fleet. The Critical Situation I was in in Holland needs no Explanation, and I shall not say how much the honor of the American Flag depended on my Conduct, or how much it affected all the Billigerent Powe[r]s. I shall only say, it was a principal Cause of the Resentment of England against Holland, and of the War that ensued. It is for you and the Academy to determin, whether that Part of my Service ought to be the Subject of one Side of the Medal?
          
            Before Oczacoff Septr. 16/26 1788.
            Mr. Little Page has postponed his Departure. I expected him to remain with me till the End of the Campaign, but he now sets out so suddenly, that I cannot send by him the Extract of my Journal in 1779. I will send it in a Week or two to my Friend the Count de Segur at St. Petersbourg and he will forward it to you with his Ministerial Dispatches. Your Letters with which you honor me may also be forwarded to him. I persuade myself that Count de Montmorin will do it with Pleasure. I trouble you with two inclosed Letters and am with perfect Esteem Dear Sir, your most affectionate and Obliged Servant.
          
        